


Exhibit 10.4
EMPLOYMENT AND CONFIDENTIALITY AGREEMENT
(Executive Vice Presidents)




This Agreement is entered into between CIBER, Inc., (“Company”), a Delaware
corporation, and Tina Piermarini (“Executive”), effective as of the 13th day of
June, 2014.


The Company desires to employ the Executive as its Executive Vice President and
Chief Administrative Officer and the Executive desires to accept such
employment, on the terms set forth below, in consideration of the mutual
covenants and conditions contained in this Agreement, the parties agree as
follows:
1.    Obligations of Executive. Company employs the Executive to serve and
perform such duties as assigned by Company, in any manner, time and place
Company directs. In the performance of Executive’s duties, Executive will
exercise sound discretion and independent judgment. Executive agrees (1) to
adhere to applicable Company policies, procedures and requirements in performing
the assigned work and (2) to exert Executive’s best efforts and to perform in a
professional manner at all times while performing Executive’s duties and in
working with Company Clients. Executive will not perform services for others
during the hours that Executive is performing services for the Company.
Executive will not perform services for any other Company without obtaining the
advance written consent of the Company, which consent may be withheld by the
Company as determined is its discretion where such services would create a
conflict of interest with the services performed under this Agreement, interfere
with Executive’s responsibilities to the Company, and/or would be likely to
cause Executive to breach his/her obligations under this Agreement.


2.    Employment at Will. Executive is and will remain an employee at will,
meaning that either Executive or Company may terminate this Agreement and the
employment relationship at any time with or without cause or reason, with or
without prior notice or warning, and without any obligation of severance or
other payments, except as may be set forth in Sections 8.2 and 8.5, or otherwise
required by law. The terms and conditions of this Agreement do not create an
employment contract for a definite or an implied term. Any cause for discharge
mentioned in this Agreement or in any document maintained by Company (including,
but not limited to, employment manuals or recruiting materials) shall not in any
way limit Company’s right to discharge Executive or alter Executive’s at will
status.
 
3.    Compensation and Benefits. During employment with the Company, Executive
shall be entitled to the following compensation and benefits:


3.1    The Company shall pay the Executive during the Term a base salary at the
rate of $405,000 per annum (the “Annual Salary”), payable bi-weekly and subject
to regular deductions and withholdings as required by law. The Executive’s
target opportunity for the current year under the Company’s short-term incentive
plan is 60% of base salary. The Company may review and adjust Executive’s salary
and short-term incentive opportunity upwards or downwards, from time

1
    



--------------------------------------------------------------------------------




to time, in its discretion. Any change in compensation shall not effect a change
in this Agreement in any other respect and unless set forth in an amendment
hereto. In addition, the Executive shall receive an inducement grant of equity
outside of the Equity Incentive Plan of 150,000 RSUs. For a period of twelve
months, commencing with the month in which this agreement is effective, the
Executive shall receive a living allowance payment of $3,000 per month.


3.2    Executive is eligible to participate in the Company’s benefit and
compensation plans available to employees of Company in the employment category
Executive is classified in. All such benefit plans may be amended, replaced, or
discontinued from time to time in the sole discretion of Company.


3.3    Company will reimburse Executive, in accordance with Company policy as
may be applicable and revised by the Company from time to time, for all
reasonable and necessary business expenses incurred in carrying out Executive’s
duties under this Agreement, including approved travel and entertainment
expenses. Executive must present to Company, not less frequently than monthly,
an itemized account of expenses in a method designated by Company.


3.4    All compensation and benefits to Executive shall be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law. Company may withhold amounts due it from amounts due
under this Agreement to Executive.


4.    Trade Secrets and Confidential Information.


4.1    Executive acknowledges that confidential, proprietary, and trade secret
information and materials regarding Company and its Clients may be disclosed to
Executive solely for the purpose of assisting Executive in performing
Executive’s duties under this Agreement. Such information and materials are and
remain the property of Company and its Clients respectively. As used in this
Agreement, “Confidential Information” including without limitation all
information belonging to Company or its Clients relating to their respective
services and products, customers, identities of prospective customer and
information such customers that is not generally known to the public, business
plans, methods, strategies and practices, internal operations, pricing and
billing, financial data, cost, personnel information (including without
limitation names, educational background, prior experience and availability),
customer and supplier contacts and needs, sales lists, technology, software,
computer programs, other documentation, computer systems, inventions,
developments, and all other information that might reasonably be deemed
confidential. Confidential Information does not include information that is in
the public domain through no wrongful act on the part of Executive. “Trade
Secrets” means the whole or any portion of any scientific or technical
information, design, process, procedure, formula, improvement, confidential
business or financial information, listing or names, addresses, or telephone
numbers, other information relating to any business or profession that is secret
and of value, or any other information that qualifies as a trade secret under
applicable law. Executive acknowledges that Executive may use such confidential
information and materials only during Executive’s employment with the Company
and solely on behalf of and in the best interests of Company. Executive’s right
to use such information expires on Executive’s discharge or resignation. Except
as specifically authorized in writing in advance by all owners of information
and materials, Executive agrees not to use Trade Secrets and

2
    



--------------------------------------------------------------------------------




Confidential Information for Executive’s own benefit or for the benefit of any
other person, or divulge to any person for any reason, any such information and
materials related to the business of Company, any of its Clients, or their
customers, clients and affiliates, both at any time during the term of this
Agreement and at any time after its termination. Executive agrees to take all
reasonable actions, including those requested by Company or Client, to prevent
disclosure and preserve the security of confidential information and materials.
Executive further agrees not to directly or indirectly disclose Executive’s wage
rate and terms to any person outside of the Company, including to the client or
any competitor of Company, either during or after Executive’s employment with
the Company.


4.2    This Agreement shall not prohibit Executive from complying with any
subpoena or court order, provided that Executive shall at the earliest
practicable date provide a copy of the subpoena or court order to Company's
General Counsel, it being the parties' intention to give Company a fair
opportunity to take appropriate steps to prevent the unnecessary and/or improper
use or disclosure of Trade Secrets and/or Confidential Information, as
determined by Company in its sole discretion.


4.3     Executive warrants and represents that Executive is not a party to any
agreement that limits Executive's right or ability to perform services for
Company, and that Executive otherwise is free to assume the duties with Company
contemplated by this Agreement. Executive shall not, during Executive's
employment with Company, improperly use or disclose to Company or any Company
employee, agent or contractor any proprietary information or trade secret
belonging to any former employer of Executive or any other person or entity to
which Executive owes a duty of nondisclosure.


5.    Works for Hire. Executive agrees that during or after employment Executive
will promptly inform and in writing disclose to Company all copyrighted
materials or programs, programs or materials subject to being copyrighted,
inventions, designs, improvements and discoveries (the “Works”), if any, which
Executive has or may have made during Executive’s employment that pertain or
relate to the business of Company or Client or to any research or experimental
or developmental work carried on by Company or Client or which result from or
are suggested by any work performed by Executive on behalf of Company or any of
its Clients. All of such Works shall be works made for hire. Disclosure shall be
made whether or not the Works are conceived by the Executive alone or with
others and whether or not conceived during regular working hours. All such Works
are the exclusive property of the Company or the Client unless otherwise
directed by Company in writing. At the Company’s or Client’s sole expense, the
Executive shall assist in obtaining patents or copyrights on all such Works
deemed patentable or subject to copyright by Company or Client and shall assign
all of Executive’s right, title and interest, if any, in and to such Works and
execute all documents and do all things necessary to obtain letters, patent or
vest Company or Client with full and exclusive title thereto, and protect the
same against infringement by others. Executive will not be entitled to
additional compensation for any Works made during the course of Executive’s
employment.


Notwithstanding the above, Executive is not required to assign to Company any
invention for which no equipment, supplies, facility, or trade secret
information of Company or its Clients was used and

3
    



--------------------------------------------------------------------------------




that was developed entirely on Executive’s own time, and (a) does not relate to
the business of Company or its Clients, (b) does not relate to any actual or
demonstrably anticipated research or development Company or its Clients, and (c)
does not result from any work performed by you for Company or its Clients.


6.    Protection of Company’s Business.


6.1    No Solicitation of Employees. During employment with the Company and for
one year thereafter, whether the termination of employment was voluntary or
involuntary, Executive will not: (a) induce, entice, hire or attempt to hire or
employ any employee of the Company or employee of a Company subcontractor on
behalf of any individual or entity who provides the same or similar services,
processes or products as the Company, (b) induce or attempt to induce any
employee employed with the Company to leave the employ or cease doing business
with the Company, or (c) knowingly assist or encourage any other individual or
entity in doing any of the above-proscribed acts, within one year of the
termination of the employment or engagement of such individual or entity with
Company.


6.2    No Solicitation of Clients. Executive acknowledges and agrees that as a
part of performing Executive’s duties, Executive will have access to
Confidential Information and Company Trade Secrets as defined in Section 4.
Consequently, during employment with Company and for a period of one year after
termination of such employment, whether such termination was with or without
cause, voluntary or involuntary, Executive will not, directly or indirectly, as
a principal, company, partner, agent, consultant, independent contractor or
employee: (a) call upon, cause to be called upon, solicit or assist in the
solicitation of, any current client, former client or potential client of
Company for the purpose of selling, renting or supplying any product or service
competitive with the products or services of Company; (b) provide any product or
services to any current client, former client or potential client of Company
which is competitive with the products or services of Company; or (c) enter into
any business arrangement with any other person or firm who is or has been an
executive, employee or subcontractor of Company within the one year period
immediately preceding Executive's termination. For purposes of this paragraph,
“potential client” means any client to whom CIBER has made one or more
documented sales or documented sales calls during the six month period prior to
the date of termination of Executive’s employment or any client about whom
Executive received Confidential Information during the twelve month period to
the date of termination of the Executive’s employment.


Executive specifically acknowledges and agrees that Executive will not become
employed by any current or prospective Client of Company for which Executive has
or had responsibility while employed by Company for a period of one year after
the date that Executive ceases employment with Company.


7.    Executive Representations. Executive warrants that all information
provided by Executive (including without limitation resume, education,
interview, and references) in consideration for employment by Company is true
and accurate. Executive further warrants that Executive is not restricted by and
has no conflict of interest derived from any employment or other agreement and
has no other interest or obligation that would interfere with Executive
performing

4
    



--------------------------------------------------------------------------------




work as directed under this Agreement. Executive shall inform Company
immediately should such a restriction or conflict arise. Executive understands
that any misstatement or lack of candor by Executive concerning Executive’s
qualifications or availability may result in immediate discharge of Executive
and may subject Executive to damages for any harm caused to Company. Executive
authorizes Company to verify all information provided to Company by Executive
and agrees to sign a release authorizing former employers, educational
institutions, and other references to provide information to Company if
requested.


8.    Termination of Employment.


8.1    Payment of Compensation. Upon the termination of Executive’s employment
with the Company, whether voluntary or involuntary, Executive shall be paid (a)
all earned, unpaid salary through the date of termination, (b) all accrued,
unpaid vacation pay through the date of termination, and (c) any reasonable and
necessary business expenses incurred by Executive in connection with Executive's
duties to the date of termination, so long as such business expenses are timely
submitted and approved consistent with Company policy (the “Accrued Benefits”).
All such Accrued Benefits shall be paid in accordance with the Company’s normal
payroll and reimbursement schedule.
8.2    Severance. If, after one year of employment with the Company, the Company
terminates Executive’s employment without Cause (defined below), or if the
Executive terminates the Executive’s employment with the Company for Good Reason
(defined below), Executive shall be entitled to receive:
(a) the Accrued Benefits described in Section 8.1 above; and
(b) provided that the Executive first satisfies the conditions of Section 8.8,
the Executive shall be entitled to the following benefits:
(1) a cash payment equal to one time the Executive’s Annual Base Salary and
annual bonus at target level in effect on the day of termination (the “Severance
Payment”) payable as set forth in Section 8.8;
(2) health benefits for twelve months (either via the Company’s payment of COBRA
premiums for such period or the payment by the Company of premiums for
individual coverage for the Executive, at the Company’s election) to the extent
that payment of such benefits does not cause Company’s health care benefit plans
to fail any discrimination testing that may become applicable;
(3) immediate vesting of all unvested equity awards that are scheduled to vest
within twelve months following Executive’s Effective Date of Termination,
provided that if any such equity awards are subject to performance vesting
requirements, such vesting will be calculated at the target level of
performance; and
(4) the right to pre-approve to any public statement or other communication
regarding the Executive’s departure, which approval will not be unreasonable
withheld.
All unvested equity awards other than the awards vested under Section 8.2(b)(3)
shall be void for all purposes as of the Effective Date of Termination. All
vested option awards held by Executive will expire on the earlier of (A) the
twelve month anniversary of the Effective Date of Termination and (B) the
expiration date specified in each option award.

5
    



--------------------------------------------------------------------------------




8.3    Return of Materials. Upon the termination of Executive’s employment with
Company, whether voluntary or involuntary, Executive will personally and
promptly return to a Company representative all equipment, documents, records,
notebooks, disks, or other materials, including all copies, in Executive’s
possession or control which contain Confidential Information of Company or
Company’s clients or any other information concerning Company, its products,
services, or customers, whether prepared by the Executive or others. Executive
understands and agrees that compliance with this paragraph may require that data
be removed from Executive's personal computer equipment. Consequently, upon
reasonable prior notice, Executive agrees to permit the qualified personnel of
Company and/or its contractors access to such computer equipment for that
purpose.


8.4    Right of Offset. Executive agrees that Company will have the right to set
off against Executive’s final wages and other compensation due to Executive any
amounts paid or advanced by Company including without limitation any training
expenses, business expenses, advances, loans, draws, and any other expenses to
the extent not reimbursable pursuant to Section 3.3.
8.5    Termination upon Change in Control. If the Company terminates Executive’s
employment without Cause or Executive terminates employment for Good Reason, in
each case, within the twelve months after a Change in Control, the Executive
shall be entitled to receive:
(a) the Accrued Benefits described in Section 8.1 above;
(b) provided that the Executive first satisfies the conditions of Section 8.8,
the Executive shall be entitled to the following benefits:
(1) a pro-rata bonus with respect to the calendar year in which the Effective
Date of Termination occurs to the extent performance goals related to the bonus
have been achieved (with all goals to be measured and all amounts to be paid at
the same time bonuses are normally paid for that year);
(2) a cash payment equal to one and three quarter (1.75) times the Executive’s
Annual Salary and annual bonus at target level in effect on the day of
termination (the “Severance Payment”) payable after the Release Effective Date;
(3) health benefits for eighteen months (either via the Company’s payment of
COBRA premiums for such period or the payment by the Company of premiums for
individual coverage for the Executive, at the Company’s election) to the extent
that payment of such benefits does not cause Company’s health care benefit plans
to fail any discrimination testing that may become applicable;
(4) immediate vesting of all unvested equity awards held by the Executive,
provided that if any such equity awards are subject to performance vesting
requirements, such vesting will be calculated at the target level of
performance; and
(5) the right to pre-approve to any public statement or other communication
regarding the Executive’s departure, which approval will not be unreasonable
withheld.



6
    



--------------------------------------------------------------------------------




All vested option awards held by Executive will expire on the earlier of (A) the
twelve month anniversary of the Effective Date of Termination and (B) the
expiration date specified in each option award.
Notwithstanding anything in this Agreement to the contrary, with respect to any
amounts that constitute a “deferral of compensation” under Internal Revenue Code
Section 409A and that would be payable in connection with a Change in Control,
to the extent required to avoid accelerated or additional taxation under such
section, no Change in Control will be deemed to have occurred unless such Change
in Control also constitutes a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the
Company’s assets within the meaning of Internal Revenue Code Section
409A(a)(2)(A)(v).
In the event that Executive becomes entitled to receive any amounts or items
under this Section 8.5, Executive shall not be entitled to receive any amounts
of items under Section 8.2 of this Agreement.
8.6    Definitions.
(a)     For purposes of Section 8.2 and 8.5, the “Effective Date of the
Termination” shall mean the date of termination specified in the Company’s or
the Executive’s notice of termination, as applicable.
(b)     For purposes of this Agreement, “Cause” shall mean that the Executive
(i) violates any term of this Agreement or any Company policy or procedure and
such violation is not cured within 30 days of the Executive receiving notice of
the violation;
(ii) engages in any of the following forms of misconduct: commission of any
felony or of any misdemeanor involving dishonesty or moral turpitude; theft or
misuse of Company's property or time; use of alcohol on Company's premises or
appearing on such premises while intoxicated, other than in connection with a
Company-sponsored social event; illegal use of any controlled substance; illegal
gambling on Company's premises; discriminatory or harassing behavior, whether or
not illegal under federal, state, or local law; willful misconduct; or
falsifying any document or making any false or misleading statement relating to
Executive's employment by Company; or
(iii) fails to cure, within 30 days, any material injury to the economic or
ethical welfare of Company caused by Executive's malfeasance, misfeasance,
misconduct, or inattention to Executive's duties and responsibilities under this
agreement, or any material failure to comply with Company's reasonable
performance expectations.
(c)     For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive:
(1)    a material, adverse, and permanent change in the Executive duties and
responsibilities in the role initially set forth above, or any diminution in the
nature or status of the Executive's duties or responsibilities with the Company
and its subsidiaries, in all cases other than isolated incidents which, if
curable, are promptly remedied by the Company;
(2)    a reduction by the Company in the Executive’s annual base salary, annual
incentive compensation opportunity, or long term incentive compensation
opportunity

7
    



--------------------------------------------------------------------------------




(including an adverse change in performance criteria or a decrease in the target
amount of annual incentive or long term compensation);
(3)    a requirement by the Company that the Executive’s work location be moved
more than 50 miles from the Company’s principal place of business in Greenwood
Village, Colorado; or
(4)    the Company’s material and willful breach of this Agreement that is not
cured within 30 days after receipt of notice by Executive specifically citing
this section of the Agreement.
With respect to any amounts that constitute a “deferral of compensation” under
Internal Revenue Code Section 409A, and that would be payable in connection with
a termination for Good Reason, to the extent required to avoid accelerated or
additional taxation under such section, Good Reason shall not be deemed to exist
unless the termination in connection with such Good Reason also constitutes an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-l(b)(9)(iii).
(d)     For purposes of Section 8.5, a “Change in Control” means the occurrence
of one or more of the following events:
(1) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 13(d)(3) of the Act) is or becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Act) of more than 40% of
the Voting Stock of the Company;
(2) within any 24 month period the majority of the Board consists of individuals
other than Incumbent Directors, which term means the members of the Board on the
date hereof, provided that any person becoming a director subsequent to such
date whose election or nomination for election was supported by a majority of
the directors who then comprised the Incumbent Directors shall be considered to
be an Incumbent Director;
(3) the Company adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets;
(4) the Company transfers all or substantially all of its assets or business
(unless the shareholders of the Company immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company or the Company’s ultimate parent company if the Company
is a subsidiary of another corporation); or
(5) any merger, reorganization, consolidation, or similar transaction unless,
immediately after consummation of such transaction, the shareholders of the
Company immediately prior to the transaction hold, directly or indirectly, more
than 50% of the Voting Stock of the Company or the Company’s ultimate parent
company if the Company is a subsidiary of another corporation.

8
    



--------------------------------------------------------------------------------




For purposes of this Change in Control definition, the “Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company and “Voting Stock” shall mean securities or ownership interests of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors of a corporation.
Notwithstanding anything to the contrary herein, if (i) a Change in Control
results in a successor organization to the Company and (ii) such successor
organization does not assume, convert, or replace all of the Executive’s
unvested equity awards, then all such unvested equity awards shall fully vest
effective as of the date of such Change in Control.
8.7    Change in Control Payments. For the purposes of Section 8.5, in the event
Executive becomes entitled to any amount of benefits payable in connection with
a change in control (whether or not such amounts are payable pursuant to this
Agreement) (the “Change in Control Payments”) and Executive’s receipt of such
Change in Control Payments would cause Executive to become subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code
(or any similar federal, state, or local tax that may hereafter be imposed), the
Company shall reduce the Change in Control Payments to the extent necessary to
avoid the application of the Excise Tax if, as a result of such reduction, the
net benefits to Executive of the Change in Control Payments as so reduced (after
payment of applicable income taxes) exceeds the net benefit to Executive of the
Change in Control Payments without such reduction (after payment of applicable
income taxes and excise taxes). Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce the Change in Control Payments by first reducing the
portion of the Change in Control Payments which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the change in control. Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation. The determination that Executive’s Change in
Control Payments would cause him to become subject to the Excise Tax and the
calculation of the amount of any reduction, shall be made, at the Company’s
discretion, by the Company’s outside auditing firm or by a nationally-recognized
accounting or benefits consulting firm designated by the Company prior to a
change in control. The firm’s expenses shall be paid by the Company.
8.8    Release for Severance Benefits. The Executive agrees that Executive’s
receipt of certain compensation and benefits provided by Section 8.2(b) or
Section 8.5(b) (the “Severance Benefits”) shall be in lieu of all other claims
that the Executive may make by reason of any such termination of Executive’s
employment and that, as a condition to receiving the Severance Benefits, the
Executive will execute a release of claims in a form satisfactory to the Company
in its sole discretion. Executive and the Company agree that the intent of such
release is to ensure a final, complete, and enforceable release of all claims
that the Executive has or may have against the Company relating to or arising in
any way from the Executive’s employment with the Company and/or the termination
thereof. Within five business days of the Effective Date of Termination, the
Company shall deliver to the Executive the form of release for the Executive to
execute. The Executive will forfeit all rights to the Severance Benefits, unless
the Executive executes and delivers to the Company the release within 21 days of
delivery of the release by the Company to the Executive and such release has
become irrevocable by virtue of the expiration of the revocation period without
the release having been revoked (the first such date, the “Release Effective
Date”). The Company

9
    



--------------------------------------------------------------------------------




shall have no obligation to provide the Severance Benefits prior to the Release
Effective Date. Subject to the terms of Section 8.9 below, the Severance Payment
shall be made within three business days of the Release Effective Date and any
payments not made because due prior to the Release Effective Date shall be paid
in a single lump sum within such three business day period. If the Executive
fails to comply with Executive’s obligations under Sections 4 through Section 6,
the Executive shall, to the extent such amounts are paid, vested, or
distributed, (i) forfeit outstanding equity awards, (ii) transfer the shares
underlying equity awards that were accelerated and settled in shares to the
Company for no consideration, and (iii) repay the after-tax amount of the
Severance Payment and the after-tax amount of any equity awards that were
accelerated and settled in cash or sold.
8.9    Limitations Under Code Section 409A.
(a)     Notwithstanding anything in this Agreement to the contrary, the Company
and Executive intend that this Agreement not provide for the “deferral of
compensation” for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”), to the extent possible under Section 409A, any amounts payable
under this Agreement shall be short-term deferrals pursuant to Treas. Reg. §
1.409A-1(b)(4), and this Agreement shall be interpreted and applied consistent
with such intent.


(b)    To the extent this Agreement provides for the “deferral of compensation”
for purposes of Section 409A, the parties intend that any amounts payable under
this Agreement shall not be subject to any additional tax, interest, penalties,
or accelerated recognition of income imposed pursuant to Section 409A, and this
Agreement shall be interpreted and applied consistent with such intent.


(c)     The Company may, without notice to Executive, modify or amend this
Agreement consistent with such intentions, provided that no such modification or
amendment to this Agreement that would disadvantage Executive shall be made
without Executive’s prior written consent. Upon Executive’s reasonable request,
the Company shall perform any act (or refrain from performing any act) required
pursuant to any corrective procedure promulgated pursuant to Section 409A.


(d)     Executive’s right to receive any payments under this Agreement shall be
treated as a right to receive a series of separate payments, and each such
payment shall be a separately identified, determinable or designated amount for
purposes of Section 409A.


(e)     Notwithstanding anything in this Agreement to the contrary, for purposes
of determining the timing of any payments that are classified as a “deferral of
compensation” (within the meaning of Section 409A), Executive will be deemed to
have a termination of employment only upon Executive’s “separation from service”
(within the meaning of Section 409A).


(f)    If at the time of Executive’s separation from service, (A) Executive is a
“specified employee” (within the meaning of Section 409A and using the
identification

10
    



--------------------------------------------------------------------------------




methodology selected by Company from time to time), and (B) the Company makes a
good faith determination that an amount payable hereunder constitutes a
“deferral of compensation” (within the meaning of Section 409A), the payment of
which is required to be delayed pursuant to the six­ month delay rule set forth
in Section 409A in order to avoid taxes or penalties imposed under Section 409A,
the Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it in a lump sum on the Company’s first normally scheduled
payroll date after such six-month period, together with interest for the period
of delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the date the payment should otherwise have been
paid. Any other payments shall be paid without delay in accordance with the
schedule for such payments provided in this Agreement.


(g)    Any amount that Executive is entitled to be reimbursed under this
Agreement will be reimbursed to Executive as promptly as practical and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses are incurred; the amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; and the right to
reimbursement of such expenses may not be liquidated or exchanged for any other
benefit.


(h)    Notwithstanding anything in this Agreement to the contrary, the payment
of any amounts and other benefits pursuant to Section 8.2(b) or Section 8.5(b)
may be subject to delay and possible forfeiture as set forth in Section 8.8.


9.    Remedies for Breach. Executive acknowledges that any violation of this
Agreement will cause Executive to be subject to immediate termination and
dismissal and shall subject Executive to a claim for money damages by Company
for any and all losses sustained by Company as a result of breach of any
provision of this Agreement including losses resulting from the unauthorized
release of any Confidential Information. Executive recognizes that the Company’s
remedies at law may be inadequate and that Company shall have the right to seek
injunctive relief in addition to any other remedy available to it. If Executive
breaches this agreement or any of the covenants contained herein, the Company
has the right to and will seek, issuance of a court-ordered injunction as well
as any and all other remedies and damages, to compel the enforcement of the
terms stated herein. If court action is necessary to obtain injunctive relief,
Executive shall be responsible for the Company’s attorneys’ fees and court
costs.


10.    Assignment. Executive may not transfer, assign or delegate Executive’s
duties and obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors, and assigns. The
Company may transfer or assign or delegate its duties and obligations under this
Agreement.


11.    Construction of Agreement. Executive acknowledges and agrees that the
restrictions on Executive’s employment and the geographical restrictions hereby
imposed are fair and reasonable and are reasonably required for the protection
of the Company. Executive further acknowledges and agrees that the restrictions
in Paragraphs 4 through 6 are reasonable and necessary for the protection of the
Company’s confidential information and trade secrets. If any part of this

11
    



--------------------------------------------------------------------------------




Agreement is held unenforceable or invalid, the remaining parts thereof shall
continue to be enforceable. If the provisions imposing geographic or time
restrictions are deemed unenforceable by a court of competent jurisdiction, then
such provisions for the purposes of this Agreement shall include the maximum
geographic area or time period which a court of competent jurisdiction
determines to be reasonable, valid and enforceable. To the extent that the court
permits blue-penciling, the parties to this Agreement intend that the court will
take all action necessary to revise this Agreement so as to create a binding and
enforceable Agreement.


12.    Notices. All notices shall be sent by registered mail, courier, or hand
delivered to the addresses on the signature page.


13.    Resolution of Disputes. Executive agrees that any claim, controversy or
dispute that arises directly or indirectly in connection with Executive’s
employment or termination of employment with Company or any associated or
related disputes involving Company and any Executive, director, officer or agent
of Company, whether arising in contract, statute, tort, fraud,
misrepresentation, discrimination, common law or any other legal theory,
including but not limited to, disputes relating to the making, performance or
interpretation of this Agreement, and claims or other disputes arising under
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended; 42 U.S.C.
§1981, §1981a, §1983, §1985 or §1988; the Family and Medical Leave Act of 1993;
the Americans with Disabilities Act of 1990, as amended; the Rehabilitation Act
of 1973, as amended; the Fair Labor Standards Act of 1938, as amended; the
Executive Retirement Income Security Act of 1974, as amended (“ERISA”); state
anti‑discrimination acts; or any other similar federal, state or local law or
regulation, whenever brought, shall be brought in state or federal court of
competent jurisdiction, in each case, sitting in Colorado. Nothing herein
excuses Executive from Executive’s duty to exhaust administrative remedies,
where such a duty exists, prior to filing suit. By signing this AGREEMENT,
Executive voluntarily, knowingly and intelligently waives any right Executive
may have to a jury trial.


14.    Choice of Law. This Agreement shall be interpreted and construed in
accordance with the laws of the state of Colorado, without regard to its
conflicts of law provisions.


15.    Amendments. No modification or waiver of the provisions of this Agreement
will be effective against either party unless given in writing signed by an
authorized representative of Company and by Executive.


16.    Waiver. No delay or failure by a party in exercising any right, power or
privilege under this Agreement or under any other instruments given in
connection with or pursuant to this Agreement shall impair a such right, power
or privilege or be construed as a waiver of or acquiescence in any default. No
single or partial exercise of any such right, power or privilege shall preclude
the further exercise of such right, power or privilege, or the exercise of any
other right, power or privilege.



12
    



--------------------------------------------------------------------------------




17.    Survival. The provisions of this Agreement that by their sense and
context are intended to survive performance by either or both parties shall also
survive the completion, expiration, termination or cancellation of this
Agreement.


18.    Duty to Cooperate. Executive agrees to fully cooperate with Company in
connection with any legal or business matter relating to the services provided
by Executive under this Agreement.


19.    Headings. Headings for the paragraphs herein are for convenience only and
shall not be construed in interpreting this Agreement.


20.    Entire Agreement. This Agreement is the entire agreement between the
Parties. This Agreement supersedes any and all prior agreements and cannot be
modified except in writing signed by the parties.






IN WITNESS WHEREOF, the parties hereto have set their hands on the date and year
first written above.


CIBER, INC.    EXECUTIVE


BY: /s/ M. Sean Radcliffe     /s/ Tina Piermarini
Printed Name: M. Sean Radcliffe     Tina Piermarini
Title: SVP & General Counsel

13
    

